DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Request for Continued Examination, Applicant Amendment and Arguments filed on 09 February, 2022.
Claims 1-4, 6-9, 11-17, 19-20 and 22-23 are pending in this application. Claims 5, 10, 18 and 21 were cancelled.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 February, 2022 has been entered.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Because the limitation of “implementing the second recovery action comprises restating the container” in the claim 9 has been already recited in the claim 8 (see claim 8, line 19).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over JEFFRIES et al. (US. Pub. 2018/0336351 A1) in view of Sohail et al. (US Pub. 2020/0344299 A1) and further in view of ANTONY et al. (US. Pub. 2016/0371127 A1), Palavalli et al. (US Pub. 2020/0036575 A1) and Berg et al. (US Pub. 2013/0157644 A1).
JEFFRIES, Sohail and ANTONY were cited in the previous Office Action.

As per claim 1, JEFFRIES teaches the invention substantially as claimed including A system comprising (JEFFRIES, Fig. 1, 100): 
at least one hardware processor (JEFFRIES, Page 16, claim 20, line 1, one or more processors); 
a hardware component (JEFFRIES, Fig. 6, 610 hardware elements)
a memory to store instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to (JEFFRIES, Page 16, claim 20, lines 3-6, one or more computer-readable storage media storing computer-readable instructions that are executable by the one or more processors to perform operations):
identify a list of resources for a container running on the server cluster (JEFFRIES, Fig. 1, 100 (as server cluster); Fig. 2, 126 container event manager; [0016] lines 1-7, When an application accesses a resource in a container, a container event manager implemented in the container monitors container activity that occurs from accessing the resource. The container event manager is configured to generate a security event in response to detecting malicious activity within the container occurring from resource access; [0017] lines 1-3, a security event includes information describing activity that results from an application accessing a resource in a container. Lines 5-8, a include information describing an accessed resource, information describing the application used to access the resource; also see [0005] lines 3-6, an application running in the isolated container is configured to access one or more resources; [Examiner noted: the container event manager monitoring/identifying the one or more resources (as list of resources) accessed by the application in the container; also see [0019] lines 10-11, computational resources, storage resources, network connectivity resources, and so on]);
receive the list of resources for the container (JEFFRIES, [0019] lines 1-3, The container event manager is configured to securely pass these security events to a security event collector; [0017] lines 5-8, a security event can include information describing an accessed resource, information describing the application used to access the resource (as security event collector receive the list of resources); 
forward an event for the container (JEFFRIES, [0089] lines 9-16, The security event collector is configured to analyze the security event to determine a threat level of the malicious activity by comparing the security event to policy specifying acceptable container activity…the security event collector is configured to analyze multiple security events in order to determine a threat level of the malicious activity; [0038] lines 13-16, Upon receiving a security event, the security event collector 116 forwards the security event with information describing potentially malicious container activity for analysis); 
determine a first recovery action for the container based on the event (JEFFRIES, [0038] lines 14-16, the security event collector 116 forwards the security event with information describing potentially malicious container activity for analysis, such as to security subsystem 112; [0055] lines 1-5, Upon receiving a security event satisfies a threat level for a particular security event, security subsystem 112 causes the container manager 118 to take corrective action to mitigate the malicious activity (as to determine a recover action)).

JEFFRIES fail to specifically teach register the system with a server cluster.

However, Sohail teaches register the system with a server cluster (Sohail, [0041] lines 5-12, the resource allocation module 220 comprises a registration module which is configured to implement a user interface or Web portal which enables users (e.g., individuals and/or entities such as businesses, organizations etc.) to register with the cloud computing platform 140 (FIG. 1) and to register various IoT devices associated with the given user for a given IoT application).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of 

	JEFFRIES and Sohail fail to specifically teach monitor a resource in the list of resources for the container, generate an event for the container, wherein the event corresponds to a failure of the hardware component, determine a cause attributable to the failure; and responsive to the cause being a virtual reason for the failure: determine a first recover action for the container based on the event, wherein the first recover action comprises restarting the hardware component; 
implement the first recovery action to recover the container, wherein implementing the first recover action comprises restarting the hardware component; and implement a second recovery action to recover the container in response to the event reoccurring responsive to the implementation of the first recovery action, wherein implementing the second recovery action comprises restarting the container.

However, ANTONY teaches monitor a resource in the list of resources for the container (ANTONY, Fig. 1, 126-1 virtual container; [0033] lines 1-8, Virtualization management module 130 then periodically monitors performance and resource utilization of all VMs within pool 128. At block 218, virtualization management module resources (e.g., GHz, MB), or as a percentage (as including a resource in the list of resources); also see [0039] lines 1-3, virtualization management module 130 monitors status of all containers executing on VMs within pool of VMs 128; [0021] lines 2-3, virtualized resources…CPU and memory resources);
generate an event for the container (ANTONY, [0039] lines 1-3, virtualization management module 130 monitors status of all containers executing on VMs within pool of VMs 128; [0025] lines 6-11, performance metrics (e.g., counters, statistics) related to availability, status, and performance of hosts 103 and VMs 116. The performance metrics may include…CPU and memory allocations; [0040] lines 1-7, virtualization management module 130 determines whether any of the running containers have failed, or stopped unexpectedly. If so, at block 406, responsive to determining that the virtual container has failed, virtualization management module 130 further determines whether the VM on which the failed virtual container was running has also failed [Examiner noted: generate/determine/identify the event (whether the running containers have failed or stopped)]),
determine a cause attributable to the failure and responsive to the cause being a virtual reason for the failure (ANTONY, [0039] lines 2-14, virtualization management module 130 monitors status of all containers executing on VMs within pool of VMs 128…to determine the status of containers known to be running in that VM 116, as per information from registry 134. Each container daemon 124 may respond with virtual container has failed…virtualization management module 130 may conclude that both the container and the VM on which the container was running have failed based on a failed or unresponsive status from the VM itself (as determine cause, and the cause being a virtual reason (unresponsive status from the VM)); 
determine a first recover action for the container based on the event and
implement the first recovery action to recover the container (ANTONY, Fig. 4, 404 any container fail, YES, 406 VM of failed container also failed, NO to 408 Restart failed container in the same VM with same container ID (as first recovery action); [0042] lines 1-5, at block 408, responsive to determining that the virtual container has failed and that the VM on which the virtual container was running has not failed, virtualization management module 130 restarts (as implementing the first recover action) the virtual container in the same VM), and 
implement a second recovery action to recover the container, wherein implementing the second recovery action comprises restarting the container (ANTONY, Fig. 4, 406, VM of failed container also failed? Yes to 410, No to 414 Start all failed containers (as restarting the container) in different VM with same access info and VMDK (as second recovery action); [0011] lines 1-3, FIGS. 5A and 5B depict failover and high availability operations of virtualization management module; Fig. 5B, VM 1 cannot recover), VM 5(on), C1 and C2 are startup on the VM5; [0044] lines 1-7, responsive to determining that the failed VM has not successfully restarted in the threshold period of time, virtualization management module 130 starts all failed containers in a different VM within pool 128 using the same access information as the failed VM, and using a shared virtual disk (as second recover action to recover the container). For example, in the embodiment shown in FIG. 5B).
	
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of JEFFRIES and Sohail with ANTONY because ANTONY’s teaching of monitoring the resources of the container and determining/generating different events (i.e., container failed) with performing the recovery action based on the determined event would have provided JEFFRIES and Sohail’s system with the advantage and capability to determine different failure events in order to take different approaches for recovering the container which improving the system performance and reliability.

JEFFRIES, Sohail and ANTONY fail to specifically teach wherein the event corresponds to a failure of the hardware component, wherein the first recover action comprises restarting the hardware component, and wherein implementing the first recover action comprises restarting the hardware component.

However, Palavalli teaches wherein the event corresponds to a failure of the hardware component (Palavalli, Fig. 11, 1108 container; Fig. 22, 2201, 2202, 2204; disconnected data plane node or an unavailable data core may be caused by a failure of network devices (as failure of the hardware component) that send data to and from the server computer, VM, or container used to run the data plane node or the data core. A disconnected data plane node may be caused by a failure of the VM (as virtual reason for the failure), container, or server computer that host the data plane node.), 
wherein the first recover action comprises restarting the hardware component, and wherein implementing the first recover action comprises restarting the hardware component (Palavalli, Fig. 22, 2205, Execute recovery to restore disconnected data plane nodes; [0087] lines 7-10, An unavailable data plane node may be caused by corrupted core data or a failure of the VM, container, server computer that host the data plane node. Automated recovery may include restarting network devices (as restarting the hardware component), VMs, containers, and server computers associated with the data plane node).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of JEFFRIES, Sohail and ANTONY with Palavalli because Palavalli’s teaching of restarting the network device (as hardware component) for recovering the container failure would have provided JEFFRIES, Sohail and ANTONY’s system with the advantage and capability to be able to recovering the network communications issues for the container which improving the system performance and reliability.

 in response to the event reoccurring responsive to the implementation of the first recovery action.

However, Berg teaches when implement a second recovery action, it is in response to the event reoccurring responsive to the implementation of the first recovery action (Berg, Fig. 51, 5110 Hardware recovery action (as first action, recovering hardware component), NO (as the event reoccurring), 5130 attempt a software recovery action (as second recovery action, i.e., software/container), 5140 Recovery? Yes to Done; [0216] lines 1-15, FIG. 51 is a flow diagram of a method 5100 for the autonomic recovery mechanism to attempt recovery actions. Method 5100 is one possible implementation of steps 5012 and 5022 in method 5000 to attempt recovery from an error…First, perform an appropriate hardware recovery action to overcome the error (step 5110). Determine if the recovery is successful (step 5120). If the recovery action is successful (step 5120=yes) then the method is done. If the recovery action is not successful (step 5120=no) then attempt an appropriate software recovery action (step 5130). Determine if the recovery is successful (step 5140). If the recovery action is successful (step 5140=yes) then the method is done. Also see [0170] lines 1-2, Restart the breakout card. If this succeeds, exit recovery. If this fails (as restart fails, error reoccurring), proceed to step 2).   



As per claim 2, JEFFRIES, Sohail, ANTONY, Palavalli and Berg teach the invention according to claim 1 above. JEFFRIES further teaches communicate at least one of the first recovery action and the second recovery action for the container to at least one of a clustering software or an operating system (JEFFRIES, Fig. 2, 202 application, 102 Host operating system; [0057] lines 3-4, security subsystem interacts with container manage 118 to control the container 122; lines 9-13, in response to determining that a threat level associated with the malicious activity satisfies a threat level for a particular security event, security subsystem 112 causes the container manager 118 to take corrective action to mitigate the malicious; [0066] lines 1-6, Container manager 118 is responsible for activating one or more containers 122 that are isolated from host operating system 102 to access resources and to take corrective action in response to determining that malicious activity resulting from resource access satisfies a threat level threshold; [0067] lines 9-12, Container manager 118 is configured to activate container 122 by communicating with host operating system 102).

As per claim 3, JEFFRIES, Sohail, ANTONY, Palavalli and Berg teach the invention according to claim 1 above. ANTONY further teaches access the container and read a container metadata to identify the list of resources for the container (ANTONY, [0019] lines 3-7, Virtualization management module 130 is configured to carry out administrative tasks for the computing system 100, including managing hosts 102, managing VMs running within each host 102, provisioning VMs, migrating VMs from one host to another host, and load balancing between hosts 102 (as including the metadata reader module/function); [0025] lines 4-6, virtualization management module 130 is configured to communicate with hosts 102 and/or hypervisors 114 in the hosts to collect raw performance data and generate performance metrics (as container metadata) (e.g., counters, statistics) related to availability, status, and performance of hosts 103 and VMs 116 (see Fig. 1, container within the VM); [0027] lines 2-6, virtualization management module 130 determines whether adequate resources (as list of resources) are available within pool of VMs 128 for executing the new virtual container based on the received performance metrics).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JEFFRIES, Sohail, ANTONY, Palavalli and Berg, as applied to claim 3 above, and further in view of Geldart et al. (US Pub. 2020/0034177 A1).
Geldart was cited in the previous Office Action.

As per claim 4, JEFFRIES, Sohail, ANTONY, Palavalli and Berg teach the invention according to claim 3 above. ANTONY teaches receive the list of resources for the container (ANTONY, [0025] lines 1-3, virtualization management module 130 receives performance metrics of the plurality of container-supported VMs; [0027] lines 2-6, virtualization management module 130 determines whether adequate resources (as list of resources) are available within pool of VMs 128 for executing the new virtual container based on the received performance metrics).
 
JEFFRIES, Sohail, ANTONY, Palavalli and Berg fail to specifically teach provide additional resources to be monitored.

However, Geldart teaches provide additional resources to be monitored (Geldart, [0130] lines 1-7, System 300 further comprises an admin component 366 that monitors which virtual computational resources are running and provides an interface (e.g., web-based interface, command line interface or other interface) that allows a user at a client computer to specify compartment system properties…subscriptions for individual virtual computational resources; also see [0060] lines 12-14, Subscriptions 274 define the virtual computational resources (as additional resources that defined by user) that process requests from processing compartments).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of JEFFRIES, Sohail, ANTONY, Palavalli and Berg with Geldart because Geldart’s .


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JEFFRIES, Sohail, ANTONY, Palavalli and Berg, as applied to claim 1 above, and further in view of Duan (US Pub. 2017/0093923 A1).
	Duan was cited in the previous Office Action.

As per claim 6, JEFFRIES, Sohail, ANTONY, Palavalli and Berg teach the invention according to claim 1 above.  JEFFRIES teaches identify the event (JEFFRIES, [0055] lines 1-5, Upon receiving a security event from the security event collector 116, the security subsystem 112 determines a threat level of malicious activity associated with the security event by comparing information included in the security event against policy). 

JEFFRIES, Sohail, ANTONY, Palavalli and Berg fail to specifically teach apply an event filter to identify the event.

However, Duan teaches apply an event filter to identify the event (Duan, Fig. 2, 230 App state monitor (as event filter), 210 intercept module (as event machine determines that an app container 120 is started or initiated, the app state monitor 230 may notify or cause the intercept module 210 to intercept the communications from the newly started app container 120).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of JEFFRIES, Sohail, ANTONY, Palavalli and Berg with Duan because Duan’s teaching of determining/identifying the event (i.e., start or initiated) and notify/pass this event for further operations would have provided JEFFRIES, Sohail, ANTONY, Palavalli and Berg’s system with the advantage and capability to allow the system to easily managing and tracking the containers which improving the system performance. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JEFFRIES, Sohail, ANTONY, Palavalli and Berg, as applied to claim 1 above, and further in view of Butler et al. (US Pub. 2018/0352417 A1).
Butler was cited in the previous Office Action.

As per claim 7, JEFFRIES, Sohail, ANTONY, Palavalli and Berg teach the invention according to claim 1 above.  Sohail teaches register the system with the server cluster (Sohail, [0041] lines 5-12, the resource allocation module 220 comprises a registration module which is configured to implement a user interface or Web portal register with the cloud computing platform 140 (FIG. 1) and to register various IoT devices associated with the given user for a given IoT application).

JEFFRIES, Sohail, ANTONY, Palavalli and Berg fail to specifically teach automatically register the system with the server cluster.

However, Butler teaches automatically register the system with the server cluster (Butler, Fig. 5; [0027] lines 1-3, FIG. 5 is a block diagram illustrating an example of a system for automatically registering a UE device with a registration server; [0062] lines 1-5, Automatically--refers to an action or operation performed by a computer system (e.g., software executed by the computer system) or device (e.g., circuitry, programmable hardware elements, ASICs, etc.) (As including an auto registration module), without user input directly specifying or performing the action or operation).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of JEFFRIES, Sohail, ANTONY, Palavalli and Berg with Butler because Butler’s teaching of automatically registration of the device with server would have provided JEFFRIES, Sohail, ANTONY, Palavalli and Berg’s system with the advantage and capability to allow the system to perform the registration automatically which improving the system efficiency. 

Claims 8-9, 13, 15, 17, 19-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over ANTONY et al. (US. Pub. 2016/0371127 A1) in view of Palavalli et al. (US Pub. 2020/0036575 A1) and further in view of Berg et al. (US Pub. 2013/0157644 A1).
ANTONY was cited in the previous Office Action.

As per claim 8, ANTONY teaches the invention substantially as claimed including A method comprising: 
monitoring a container of a server cluster, wherein the container is associated with a container daemon (ANTONY, Fig. 1, 126-1 virtual container, 124 Container Daemon; 128 (pool, as server cluster); Fig. 4, 402 Monitor container status in pool of VMs; [0015] lines 2-7, a container daemon 124 installed therein and running as a guest application under control of guest OS 122. Container daemon 124 is a process that enables the deployment and management of virtual instances (referred to interchangeably herein as "containers" or "virtual containers")); 
detecting an event for the container, wherein the event corresponds to a failure (ANTONY, Fig. 4, 404 any container fail? [0040] lines 1-7, virtualization management module 130 determines whether any of the running containers have failed, or stopped unexpectedly. If so, at block 406, responsive to determining that the virtual container has failed, virtualization management module 130 further determines whether the VM on which the failed virtual container was running has also failed);
identifying an event type for the event, wherein identifying the event type comprises determining a cause attributable to the failure and responsive to the cause being a virtual reason for the failure (ANTONY, [0039] lines 2-14, virtualization management module 130 monitors status of all containers executing on VMs within pool of VMs 128…to determine the status of containers known to be running in that VM 116, as per information from registry 134. Each container daemon 124 may respond with status information indicating the start/stop status, runtime, and identifiers. In one embodiment, virtualization management module 130 iterates through registry 134 and checks on each container known to be running in pool 128. Entries within registry 134 may be updated according to the retrieved status information; [0040] lines 3-11, responsive to determining that the virtual container has failed…virtualization management module 130 may conclude that both the container and the VM on which the container was running have failed based on a failed or unresponsive status from the VM itself (as determine cause, and the cause being a virtual reason (unresponsive status from the VM)); 
determining a first recovery action for the event based on the identified event type (ANTONY, Fig. 4, 406 NO, 408 Restart failed container in the same VM with same container ID (as recover action based on 406 (event)); 
implementing the first recovery action to recover the container (ANTONY, Fig. 4, 404 any container fail, YES, 406 VM of failed container also failed, NO to 408 Restart failed container in the same VM with same container ID (as first recovery action); [0042] lines 1-5, at block 408, responsive to determining that the virtual container has failed and that the VM on which the virtual container was running has not failed, virtualization management module 130 restarts (as implementing the first recover action) the virtual container in the same VM); and 
implementing a second recovery action to recover the container, wherein implementing the second recovery action comprises restarting the container  (ANTONY, Fig. 4, 406, VM of failed container also failed? Yes to 410, No to 414 Start all failed containers (as restarting the container) in different VM with same access info and VMDK (as second recovery action); [0011] lines 1-3, FIGS. 5A and 5B depict failover and high availability operations of virtualization management module; Fig. 5B, VM 1 (cannot recover), VM 5(on), C1 and C2 are startup on the VM5; [0044] lines 1-7, responsive to determining that the failed VM has not successfully restarted in the threshold period of time, virtualization management module 130 starts all failed containers in a different VM within pool 128 using the same access information as the failed VM, and using a shared virtual disk (as second recover action to recover the container). For example, in the embodiment shown in FIG. 5B).

ANTONY fails to specifically teach the wherein the event corresponds to a failure of a hardware component of the server cluster, wherein the first recover action comprises restarting the hardware component, and wherein implementing the first recover action comprises restarting the hardware component.

However, Palavalli teaches wherein the event corresponds to a failure of a hardware component of the server cluster (Palavalli, Fig. 10, (as server cluster); Fig. 11, 1108 container; Fig. 22, 2201, 2202, 2204; [0087] lines 1-7, A disconnected data plane node or an unavailable data core may be caused by a failure of network devices (as failure of the hardware component) that send data to and from the server computer, a failure of the VM (as virtual reason for the failure), container, or server computer that host the data plane node.), 
wherein the first recover action comprises restarting the hardware component, and wherein implementing the first recover action comprises restarting the hardware component (Palavalli, Fig. 22, 2205, Execute recovery to restore disconnected data plane nodes; [0087] lines 7-10, An unavailable data plane node may be caused by corrupted core data or a failure of the VM, container, server computer that host the data plane node. Automated recovery may include restarting network devices (as restarting the hardware component), VMs, containers, and server computers associated with the data plane node).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of ANTONY with Palavalli because Palavalli’s teaching of restarting the network device (as hardware component) for recovering the container failure would have provided ANTONY’s system with the advantage and capability to be able to recovering the network communications issues for the container which improving the system performance and reliability.

Although ANTONY and Palavalli teach the first and second recovery actions, ANTONY and Palavalli fail to specifically teach when implement a second recovery action, it is in response to the event reoccurring responsive to the implementation of the first recovery action.

However, Berg teaches when implement a second recovery action, it is in response to the event reoccurring responsive to the implementation of the first recovery action (Berg, Fig. 51, 5110 Hardware recovery action (as first action, recovering hardware component), NO (as the event reoccurring), 5130 attempt a software recovery action (as second recovery action, i.e., software/container), 5140 Recovery? Yes to Done; [0216] lines 1-15, FIG. 51 is a flow diagram of a method 5100 for the autonomic recovery mechanism to attempt recovery actions. Method 5100 is one possible implementation of steps 5012 and 5022 in method 5000 to attempt recovery from an error…First, perform an appropriate hardware recovery action to overcome the error (step 5110). Determine if the recovery is successful (step 5120). If the recovery action is successful (step 5120=yes) then the method is done. If the recovery action is not successful (step 5120=no) then attempt an appropriate software recovery action (step 5130). Determine if the recovery is successful (step 5140). If the recovery action is successful (step 5140=yes) then the method is done. Also see [0170] lines 1-2, Restart the breakout card. If this succeeds, exit recovery. If this fails (as restart fails, error reoccurring), proceed to step 2).   

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of ANTONY and Palavalli with Berg because Berg’s teaching of implementing software recovery action (as second recovery action) if the first hardware recovery action is not successful would have provided ANTONY and Palavalli’s system with the advantage and capability 

As per claim 9, ANTONY, Palavalli and Berg teach the invention according to claim 8 above. ANTONY further teaches wherein implementing the second recovery action comprises restarting the container (ANTONY, Fig. 4, 406, VM of failed container also failed? Yes to 410, No to 414 Start all failed containers in different VM with same access info and VMDK (as second recovery action); [0011] lines 1-3, FIGS. 5A and 5B depict failover and high availability operations of virtualization management module; [0044] lines 1-7, responsive to determining that the failed VM has not successfully restarted in the threshold period of time, virtualization management module 130 starts all failed containers in a different VM within pool 128 using the same access information as the failed VM, and using a shared virtual disk (as second recover action to recover the container). For example, in the embodiment shown in FIG. 5B).)).

As per claim 13, ANTONY, Palavalli and Berg teach the invention according to claim 8 above. ANTONY further teaches identifying a plurality of resources of the server cluster and monitoring the resources to allow for the detecting the event in the container of the server cluster (ANTONY, Fig. 1, 126-1 virtual container; [0025] lines 4-11, virtualization management module 130 is configured to communicate with hosts 102 and/or hypervisors 114 in the hosts to collect raw performance data and generate performance metrics (e.g., counters, statistics) related to availability, status, and performance of hosts 103 and VMs 116. The performance metrics may keeps track of resources utilized by all VMs in pool 128 using performance metrics; [0029] lines 2-5, virtualization management module 130 has determined that the virtual machines VM1 to VM4 within pool 300 do not have sufficient available resources to handle a new virtual container C11 requested by the user; also see [0039] lines 1-3, virtualization management module 130 monitors status of all containers executing on VMs within pool of VMs 128; [0040] lines 1-3, virtualization management module 130 determines whether any of the running containers have failed, or stopped unexpectedly).

As per claim 15, ANTONY teaches the invention substantially as claimed including A non-transitory computer readable medium comprising computer executable instructions stored thereon that, when executed by a processor in a source system, cause the processor to (ANTONY, Fig. 1, 106 CPU, 108 memory; Page 6, Claim 8, lines 1-4, A non-transitory computer-readable storage medium comprising instructions that, when executed in a computing device, managing virtual containers in a virtualized environment, by performing the steps of): 
monitor a container of a server cluster (ANTONY, Fig. 1, 126-1 virtual container, 124 Container Daemon; 128 (pool, as server cluster); Fig. 4, 402 Monitor container status in pool of VMs); 
detect an event for the container, wherein the event corresponds to a failure (ANTONY, Fig. 4, 404 any container fail? [0040] lines 1-7, virtualization management module 130 determines whether any of the running containers have failed, 
determining a cause attributable to the failure and responsive to the cause being a virtual reason for the failure (ANTONY, [0039] lines 2-14, virtualization management module 130 monitors status of all containers executing on VMs within pool of VMs 128…to determine the status of containers known to be running in that VM 116, as per information from registry 134. Each container daemon 124 may respond with status information indicating the start/stop status, runtime, and identifiers. In one embodiment, virtualization management module 130 iterates through registry 134 and checks on each container known to be running in pool 128. Entries within registry 134 may be updated according to the retrieved status information; [0040] lines 3-11, responsive to determining that the virtual container has failed…virtualization management module 130 may conclude that both the container and the VM on which the container was running have failed based on a failed or unresponsive status from the VM itself (as determine cause, and the cause being a virtual reason (unresponsive status from the VM)); 
determining a first recovery action for the container based on the event (ANTONY, Fig. 4, 406 NO, 408 Restart failed container in the same VM with same container ID (as recover action based on 406 (event)); 
implementing the first recovery action to recover the container (ANTONY, Fig. 4, 404 any container fail, YES, 406 VM of failed container also failed, NO to 408 Restart failed container in the same VM with same container ID (as first recovery restarts (as implementing the first recover action) the virtual container in the same VM); and 
implementing a second recovery action to recover the container, wherein implementing the second recovery action comprises restarting the container  (ANTONY, Fig. 4, 406, VM of failed container also failed? Yes to 410, No to 414 Start all failed containers (as restarting the container) in different VM with same access info and VMDK (as second recovery action); [0011] lines 1-3, FIGS. 5A and 5B depict failover and high availability operations of virtualization management module; Fig. 5B, VM 1 (cannot recover), VM 5(on), C1 and C2 are startup on the VM5; [0044] lines 1-7, responsive to determining that the failed VM has not successfully restarted in the threshold period of time, virtualization management module 130 starts all failed containers in a different VM within pool 128 using the same access information as the failed VM, and using a shared virtual disk (as second recover action to recover the container). For example, in the embodiment shown in FIG. 5B).

ANTONY fails to specifically teach the wherein the event corresponds to a failure of a hardware component of the server cluster, wherein the first recover action comprises restarting the hardware component, and wherein implementing the first recover action comprises restarting the hardware component.

wherein the event corresponds to a failure of a hardware component of the server cluster (Palavalli, Fig. 10, (as server cluster); Fig. 11, 1108 container; Fig. 22, 2201, 2202, 2204; [0087] lines 1-7, A disconnected data plane node or an unavailable data core may be caused by a failure of network devices (as failure of the hardware component) that send data to and from the server computer, VM, or container used to run the data plane node or the data core. A disconnected data plane node may be caused by a failure of the VM (as virtual reason for the failure), container, or server computer that host the data plane node.), 
wherein the first recover action comprises restarting the hardware component, and wherein implementing the first recover action comprises restarting the hardware component (Palavalli, Fig. 22, 2205, Execute recovery to restore disconnected data plane nodes; [0087] lines 7-10, An unavailable data plane node may be caused by corrupted core data or a failure of the VM, container, server computer that host the data plane node. Automated recovery may include restarting network devices (as restarting the hardware component), VMs, containers, and server computers associated with the data plane node).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of ANTONY with Palavalli because Palavalli’s teaching of restarting the network device (as hardware component) for recovering the container failure would have provided ANTONY’s system with the advantage and capability to be able to recovering the network communications issues for the container which improving the system performance and reliability.

Although ANTONY and Palavalli teach the first and second recovery actions, ANTONY and Palavalli fail to specifically teach when implement a second recovery action, it is in response to the event reoccurring responsive to the implementation of the first recovery action.

However, Berg teaches when implement a second recovery action, it is in response to the event reoccurring responsive to the implementation of the first recovery action (Berg, Fig. 51, 5110 Hardware recovery action (as first action, recovering hardware component), NO (as the event reoccurring), 5130 attempt a software recovery action (as second recovery action, i.e., software/container), 5140 Recovery? Yes to Done; [0216] lines 1-15, FIG. 51 is a flow diagram of a method 5100 for the autonomic recovery mechanism to attempt recovery actions. Method 5100 is one possible implementation of steps 5012 and 5022 in method 5000 to attempt recovery from an error…First, perform an appropriate hardware recovery action to overcome the error (step 5110). Determine if the recovery is successful (step 5120). If the recovery action is successful (step 5120=yes) then the method is done. If the recovery action is not successful (step 5120=no) then attempt an appropriate software recovery action (step 5130). Determine if the recovery is successful (step 5140). If the recovery action is successful (step 5140=yes) then the method is done. Also see [0170] lines 1-2, Restart the breakout card. If this succeeds, exit recovery. If this fails (as restart fails, error reoccurring), proceed to step 2).   



As per claim 17, ANTONY, Palavalli and Berg teach the invention according to claim 15 above. Palavalli further teaches wherein the hardware component comprises a bridge, and the instructions, when executed by the processor, further cause the processor to implement the first recovery action to restart the bridge (Palavalli, [0033] lines 8-10, a first bridge 112 that interconnects the CPU/memory-subsystem bus 110 with additional busses 114 and 116, or other types of high-speed interconnection media, including multiple, high-speed serial interconnects; lines 15-16, connect the CPUs and memory with specialized processors, such as a graphics processor 118, and with one or more additional bridges 120, which are interconnected with high-speed serial links or with multiple controllers 122-127; [0035] lines 2-9, As communications and networking technologies have evolved in capability and accessibility…and computers interconnected by local networks, wide-area networks; [0087] lines 7-10, An unavailable data plane node may be caused by corrupted core data or a failure of the VM, container, server computer that host the data restarting network devices (as restarting bridge), VMs, containers, and server computers associated with the data plane node).

As per claim 19, ANTONY, Palavalli and Berg teach the invention according to claim 15 above. ANTONY further teaches identify a plurality of resources of the server cluster and monitor the resources to allow for the detecting the event in the container of the server cluster (ANTONY, Fig. 1, 126-1 virtual container; [0025] lines 4-11, virtualization management module 130 is configured to communicate with hosts 102 and/or hypervisors 114 in the hosts to collect raw performance data and generate performance metrics (e.g., counters, statistics) related to availability, status, and performance of hosts 103 and VMs 116. The performance metrics may include…CPU and memory allocations (as to identifying the plurality of resources); [0027] lines 6-8, virtualization management module 130 keeps track of resources utilized by all VMs in pool 128 using performance metrics; [0029] lines 2-5, virtualization management module 130 has determined that the virtual machines VM1 to VM4 within pool 300 do not have sufficient available resources to handle a new virtual container C11 requested by the user; also see [0039] lines 1-3, virtualization management module 130 monitors status of all containers executing on VMs within pool of VMs 128; [0040] lines 1-3, virtualization management module 130 determines whether any of the running containers have failed, or stopped unexpectedly).

As per claim 20, ANTONY, Palavalli and Berg teach the invention according to claim 15 above. ANTONY further teaches access the container to read a container metadata to identify a list of resources to be monitored (ANTONY, [0025] lines 4-6, virtualization management module 130 is configured to communicate with hosts 102 and/or hypervisors 114 in the hosts to collect raw performance data and generate performance metrics (as container metadata) (e.g., counters, statistics) related to availability, status, and performance of hosts 103 and VMs 116 (see Fig. 1, container within the VM); [0027] lines 2-8, virtualization management module 130 determines whether adequate resources (as list of resources) are available within pool of VMs 128 for executing the new virtual container based on the received performance metrics…virtualization management module 130 keeps track of resources utilized by all VMs in pool 128 using performance metrics).

As per claim 23, ANTONY, Palavalli and Berg teach the invention according to claim 15 above. ANTONY further teaches detect the event based on a performance of the container. (ANTONY, [0025] lines 4-11, virtualization management module 130 is configured to communicate with hosts 102 and/or hypervisors 114 in the hosts to collect raw performance data and generate performance metrics (e.g., counters, statistics) related to availability, status, and performance of hosts 103 and VMs 116. The performance metrics may include…CPU and memory allocations (as to identifying the plurality of resources); [0027] lines 6-8, virtualization management module 130 keeps track of resources utilized by all VMs in pool 128 using performance metrics; [0029] lines 2-5, virtualization management module 130 has determined that the virtual machines VM1 to VM4 within pool 300 do not have sufficient available resources to handle a new virtual container C11 requested by the user; also see [0039] lines 1-3, monitors status of all containers executing on VMs within pool of VMs 128; [0040] lines 1-3, virtualization management module 130 determines whether any of the running containers have failed, or stopped unexpectedly).


Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over ANTONY, Palavalli and Berg, as applied to claims 8 and 15 respectively  above, and further in view of Mageswaran et al. (US Pub. 2019/0220361 A1).

As per claim 11, ANTONY, Palavalli and Berg teaches the invention according to claim 8 above. Palavalli further teaches wherein the container runs on a first node of the server cluster (Palavalli, Fig. 10, as whole as server cluster; Fig. 11, 1108 container; [0016] lines 1-2, Fig. 11 shows an example server computer (as first node) used to host three containers).

ANTONY, Palavalli and Berg fail to specifically teach implementing a third recovery action to recover the container in response to the event reoccurring responsive to the implementation of the second recovery action, wherein implementing the third recovery action comprises performing a failover operation to run the container on a second node of the server cluster.
 
implementing a third recovery action to recover the container in response to the event reoccurring responsive to the implementation of the second recovery action, wherein implementing the third recovery action comprises performing a failover operation to run the container on a second node of the server cluster (Mageswaran, [0224] lines 1-6, If restarting is not found 2812 to be successful, the method 2800 may include instructing the node executing the container to redeploy 2814 the container 1320. In particular, a new container 1320 may be created, loaded with the application instance 1322 in the former container, restored to the state of the former container, and started (as second recovery action); [0225] lines 1-5, If this is found 2816 to be successful, then no further action is taken with respect to the new container in some embodiments. If redeployment is not found 2816 to be successful (as the failure event reoccurring), the container may be moved 2818 to a different node (as failover)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of ANTONY, Palavalli and Berg with Mageswaran because Mageswaran’s teaching of moving the container to different node if the container restarting/redeploying is not found successfully would have provided ANTONY, Palavalli and Berg’s system with the advantage and capability to allow the system to recover the container when the current hosting node has been failed which improving the system reliability.

As per claim 16, it is a non-transitory computer readable medium claim of claim 11 above. Therefore, it is rejected for the same reason as claim 11 above.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ANTONY, Palavalli and Berg, as applied to claim 8 above, and further in view of Butler et al. (US Pub. 2018/0352417 A1).
Butler was cited in the previous Office Action.

As per claim 12, ANTONY, Palavalli and Berg teaches the invention according to claim 8 above. ANTONY, Palavalli and Berg fails to specifically teach registering automatically a solution module daemon with the server cluster.

However, Butler teaches registering automatically a solution module daemon with the server cluster (Butler, Fig. 5; [0027] lines 1-3, FIG. 5 is a block diagram illustrating an example of a system for automatically registering a UE device (as solution module daemon) with a registration server; [0062] lines 1-5, Automatically--refers to an action or operation performed by a computer system (e.g., software executed by the computer system) or device (e.g., circuitry, programmable hardware elements, ASICs, etc.), without user input directly specifying or performing the action or operation).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of . 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over ANTONY, Palavalli and Berg, as applied to claim 8 above, and further in view of RAGHOTHAM VENKAT et al. (US Pub. 2018/0358122 A1; hereafter RAGHOTHAM).
RAGHOTHAM was cited in the previous Office Action.

As per claim 14, ANTONY, Palavalli and Berg teach the invention according to claim 8 above. ANTONY, Palavalli and Berg fail to specifically teach identifying a new event and adding the new event to a list of events.

However, RAGHOTHAM teaches identifying a new event and adding the new event to a list of events (RAGHOTHAM, [0081] lines 1-4, the system 300 will determine if any new events are to be added to the patient's list of events. If there are one or more events to be added, the method 1000 returns to step 1020 to add the new events to the list).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of .


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over ANTONY, Palavalli and Berg, as applied to claim 8 above, and further in view of Khanna et al. (US Pub. 2020/0327006 A1).
Khanna was cited in the previous Office Action.

As per claim 22, ANTONY, Palavalli and Berg teach the invention according to claim 8 above. ANTONY, Palavalli and Berg fail to specifically teach wherein detecting the event comprises detecting a problem in a virtual interface associated with the container.

However, Khanna teaches wherein detecting the event comprises detecting a problem in a virtual interface associated with the container (Khanna, [0018] lines 1-6, a container manager responds to a container crash by identifying individual services provided by the container, and by performing individual service interface tests to determine which service(s) have restarted properly and which service(s) are encountering errors; [0019] lines 11-15, the container manager confirms operational network connectivity, validate whether certain routes are exposed and operational, and other individual service interfaces (as virtual interface)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of ANTONY, Palavalli and Berg with Khanna because Khanna’s teaching of identifying the operation status/problem in the service interfaces (as virtual interface) would have provided ANTONY, Palavalli and Berg’s system with the advantage and capability to determining which recovery action is needed corresponding to the identified problem which improving the system efficiency. 


Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-9, 11-17, 19-20 and 22-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195